DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claim(s) 1, 3-5, 7-8, 10, 12-14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Fisher (U.S. 4,933,193 A) in view of Patterson (U.S. 2005/0074531 A1).
With regard to claim 1, Fisher discloses a vacuum skin package (Fig. 1) comprising: a tray (103, Fig. 1) comprising a bottom wall (111, Fig. 1) and a circumferential side wall (113, Fig. 1) upwardly extending from the bottom wall, wherein the tray has a polygonal shape defining a plurality of corners of the side wall (Fig. 1); a product loaded on an inner surface of the tray (101, Fig. 1); and a film draped over the product (109, Fig. 1) and welded to the whole of inner surface of the tray not occupied by the product to form a skin over the product and the inner surface of the tray and to hermetically close the at least one hole in the side wall of the tray (C3:L47-50).
Fisher does not disclose the side wall defining at least one hole with the at least one hole positioned in at least one corner of the side wall.

It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of one hole positioned in at least one corner of the side wall as taught by Patterson to modify the inventions of Fisher in order to provide a gas control package which has variants to the forms as defined in the prior art to at least provide the public with a useful choice (¶ 09).
With regard to claim 3, Fisher-Patterson as applied in claim 1 above discloses the claimed invention wherein: the tray side wall terminates in an outwardly projecting rim (115, Fig. 2); the tray inner surface includes an upper surface of the rim of the tray (105, Fig. 2); the tray has an outer surface opposite the inner surface (left side of 113, Fig. 2); the outer surface includes a lower surface of the rim (bottom of 105, Fig. 2); and the outer surface is not in contact with the product (Fig. 2). 
With regard to claim 4, Fisher-Patterson as applied in claim 3 above discloses the claimed invention wherein the film is coextensive with the inner surface of the tray and is not welded to the outer surface of the tray (C3:L54-57).
With regard to claim 5, Fisher-Patterson as applied in claim 1 above discloses the claimed invention wherein the tray defines 2 or more holes each having a diameter of at least 0.5 mm (C5:L51-53).
With regard to claim 7, Fisher-Patterson as applied in claim 1 above discloses the claimed invention wherein the number and size of the at least one hole is such that 
With regard to claim 8, Fisher-Patterson as applied in claim 1 above discloses the claimed invention.
Further, Patterson teaches where the tray side wall terminates in an outwardly projecting rim (Fig. 1A); and the at least one hole is in the upper third of the side wall near the rim (Fig. 1A).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the tray wall terminating in an outwardly projecting rim as taught by Patterson to modify the invention of Fisher-Patterson in order to provide a set down in the peripheral rim with at least one recess adapted to allow gas exchange from the containment region of the tray form to the outside of said tray form.
With regard to claim 10, Fisher-Patterson as applied in claim 1 above discloses the claimed invention.
Further, Patterson teaches wherein the tray comprises at least one horizontal ledge (10, Fig. 1A) in an upper part of the side wall, the at least one horizontal ledge defining the at least one hole (Fig. 1A).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the at least one horizontal ledge as taught by Patterson to modify the invention of Fisher-Patterson in order to provide a set down in the peripheral rim at least one recess adapted to when the peripheral rim is lidded by a lidding means selected from a wrap enveloping said tray form, itself having a ventilation 
With regard to claim 12, Fisher-Patterson as applied in claim 10 above discloses the claimed invention.
 Further, Patterson teaches wherein: the at least one horizontal ledge comprises two or more horizontal ledges (Fig. 1A); each of the two or more horizontal ledges is in a corner of the side wall of the tray (Fig. 1A); the at least one hole comprises two or more holes; and each of the two or more horizontal ledges defines at least one of the two or more holes (Fig. 1A).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the at least two or more horizontal ledges as taught by Patterson to modify the invention of Fisher-Patterson in order to provide a set down in the peripheral rim at least one recess adapted to when the peripheral rim is lidded by a lidding means selected from a lidding sheet affixed to the peripheral rim but not down into the recess(es) to allow for a ventilation opening to remain via said at least one recess between the containment region and the outside of said tray form (¶ 12).
With regard to claim 13, Fisher-Patterson as applied in claim 10 above discloses the claimed invention each of the at least one of the four or more holes a hole having an area of at least 1.5 mm2 (C5:L52-53).
Further, Patterson teaches wherein: the two or more horizontal ledges comprise four horizontal ledges (Fig. 1A) the two or more holes comprise four or more holes (a POSITA would understand that a mere duplication of parts would allow Patterson to read on claim 13 (see MPEP § 2144.04(VI)(B)); and each of the four horizontal ledges 
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the four horizontal ledges with four holes in each as taught by Patterson to modify the invention of Fisher-Patterson in order to allow greater gas exchange.
With regard to claim 14, Fisher-Patterson and as applied in claim 1 above discloses the claimed invention wherein the tray is monolayer and comprises one or more of polyester and polyamide (C4:L59-C5:L3).
With regard to claim 17, Fisher-Patterson and as applied in claim 1 above discloses the claimed invention wherein the film has a thickness of from 50 to 200 microns (C6:L16-17).

Claims 2, 6, 11 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher in view of Patterson as applied in claim 1 above in further view of Garwood (U.S. (U.S. 2006/0147588 A1).
With regard to claim 2, Fisher-Patterson as applied in claim 1 above discloses the claimed invention.
Fisher-Patterson does not disclose wherein the film comprises a first outer heat-sealable layer welded to the inner surface of the tray, a second outer heat-resistant layer, and a gas-barrier layer between the first and second outer layers.

It would have been obvious to a person skilled in the art at the time the invention was made to use the multilayer layers as taught by Garwood to modify the invention of Fisher-Patterson such that gas "entrained" in the meat tissue prior to packaging will gradually be released immediately after removal from a higher pressure to ambient and as the temperature elevates during delivery to the point of sale and this can be sufficient to inhibit bacterial growth and atmospheric oxygen in unlimited quantities is available to maintain the requisite "bloom” (¶ 22).
With regard to claim 6, Fisher-Patterson as applied in claim 1 above discloses the claimed invention. 
Fisher-Patterson does not disclose wherein the at least one hole has a configuration selected from a V-shaped cut, a U-shaped cut, and a cross shaped cut. 
Garwood teaches that holes 216 are depressions which means that a POSITA could make a design choice to make the depressions to be a U-shaped cut.
It would have been obvious to a person skilled in the art at the time the invention was made to use the depressions as taught by Garwood to modify the invention of Fisher-Patterson in order to provide a variety of shapes of holes depending on the individual manufacture.
With regard to claim 11, Fisher-Patterson and as applied in claim 10 above discloses the claimed invention.

However, the Applicant discloses a wide range of distances the rim can be below the rim (¶ 47) and since Garwood does not expressly disclose any dimensions it would be a design choice of a POSITA to locate the rim within one of these distances.
It would have been obvious to a person skilled in the art at the time the invention was made to use the to use the ledge design as taught by Garwood to modify the invention of Fisher-Patterson in order to provide an extended shelf life which may be sufficient for some industry packers and supermarkets (¶ 22).
With regard to claim 28 Fisher as applied in claim 1 above discloses the claimed invention.  
Fisher-Patterson does not disclose wherein the tray is multilayer and comprises: at least one gas barrier layer comprising one or more of PVDC, EVOH, polyamide, and polyester; and at least one heat-sealable layer welding the film to the surface of the tray, the heat- sealable layer comprising one or more of ethylene homo- or co-polymer, propylene homo- or co- polymer, ethylene/vinyl acetate copolymer, ionomer, and homo- or co-polyester.
Garwood teaches wherein the tray is multilayer and comprises: at least one gas barrier layer comprising one or more of PVDC, EVOH, polyamide, and polyester; and at least one heat-sealable layer welding the film to the surface of the tray, the heat- sealable layer comprising one or more of ethylene homo- or co-polymer, propylene 
It would have been obvious to a person skilled in the art at the time the invention was made to use the layer materials as taught by Garwood to modify the invention of Fisher-Patterson in order to use materials that are substantially gas impermeable that will serve as a barrier layer to the transfer of significant amounts of gas over time (¶ 406).
With regard to claim 29 Fisher as applied in claim 2 above discloses the claimed invention.
Fisher-Patterson does not disclose wherein: the first outer heat-sealable layer of the film comprises one or more of ethylene homo- or co-polymer, ethylene/alpha-olefin copolymer, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene/vinyl acetate copolymer, ionomer, and co- polyester, and the gas-barrier layer of the film comprises one or more of PVDC, EVOH, and polyamide.
Garwood teaches wherein: the first outer heat-sealable layer of the film comprises one or more of ethylene homo- or co-polymer, ethylene/alpha-olefin copolymer, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene/vinyl acetate copolymer, ionomer, and co- polyester, and the gas-barrier layer of the film comprises one or more of PVDC, EVOH, and polyamide (¶ 406).
It would have been obvious to a person skilled in the art at the time the invention was made to use the film materials as taught by Garwood to modify the invention of Fisher-Patterson such that substantially gas permeable materials will not function as a barrier but will allow ready diffusion of gas therethrough (¶ 406).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher in view of Patterson as applied in claim 1 above in further view of Lischefski et al. (U.S. 8,449,984 B2).
With regard to claim 16, Fisher-Patterson as applied in claim 1 above discloses the claimed invention.
Fisher-Patterson does not disclose wherein the film is substantially non-oriented and is cross-linked.
Lischefski teaches a film that is substantially non-oriented (Lischefski; C7:L52) and is cross-linked (Lischefski; C9:L59-60).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the non-oriented and cross-linked film as taught by Lischefski to modify the invention of Fisher-Patterson in order to improve the thermoformability, abuse and/or puncture and heat resistance and/or other physical characteristics of the entire film (Lischefski; C9:L60-62).

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
In response to Applicant's argument that “Fisher fails to teach or suggest ‘at least one hole positioned in at least one corner of the side wall’” is correct. Patterson has been added to teach this feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/JAMES M VAN BUSKIRK/          Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735